OFFlCEOFTHi       ATTORNEY OENERAL~C&'EXAS
                             -AUSTIN




Bonorablo C. 0. Nurdoch
CoulltTAttorney
Hermrd county
aenard, TCX88


                                                                  qurlIfI8d




                           who hold8 any offlue OS
                          or either the un1tod at8t.r
                        In   8ny   clt7   or   town   In   thi8



           *I &'&Or the oplnlon that       a deputy        rhorlff
    OmOt    80-8  L8 c&inVn    Of the EXeOUtiV8 COr-
    Bitt.8  Of a OOUXit~l hwever, It i8 9 UDhr8tmd-
    lng   tht If one voro to do 80, If thare vercno
    lrregularltIe8, or fraud, la the holdlag of
    lleotlona, the dOOtiOn8    vould be valid.




                                                                              -
Honorable C. 0. Murdoch, Page 2


            "Chestnut YE. Wells, 278 3. W. 465:
                                 280 9. w. 351
             oayle VI. Alexander, 'i'5
                                     3. h'. (al1 706;
             savage vn. umphrlon, 118 3. v. 893."
          It vi11 be observed that the pertinent words of the
statute you cite (Article 2940, R. C. S.), and vhich ve empha-
nice, Are an follovsl
            ‘0 l   l   no r   8hrll anyone Sot ae ohalrnn

     a ny off108 of prarlt or tru8t         u nder   l    l       l
     *hIa State, l e l."
           The prl.wwy irotor to be deterrlnrd In ansuerlng your
 que8tIon an 8tated, 18 whether the plain tenor OS the above
 8peoiallyquoted and lapha8iSed vord8 of the 8tatute are to be
 con8Id8I'edaS mt%AdatoryOC dIX%otoz'y. IA the ea8e of 0ayle YE.
 Alexander, (Tex. Clv. App.) 75 S. W. (36) 706, at p. 708, the
:dI8tIUOtiOiXbotVMn the tV0 temn a8 applied t0 Artlole 2940 10
 Stated thU8ly:
           ** l    l, & -tOly          pFOVi8iOn     in       a       8tat-
     ute 18 one, the 0ml88i0n       to follw vhloh rendem
     the prooeeding to vhIoh It relate8 lllegrl aad
     void, While a di.l’OOtO~     prOVi8iOA     18 OAe, the
     obeemanee    Of rhiUh    I8 XlOtA8Oe88aw        t0 the
     Validity of the prooeeding. A 8tatute my be
     lWldatOry In SOm8 X'e8WOt8 and dIreOtOrJ in
     Oth8P8. 59 c. J., p. 107~, 8 63001owrier                 v.
     ca8tock,    108 Ark. 515, 159 S. W. 1097, par.
     3; Hoaklng Power Co. v. HuI-I~oA, 20 Ch.IoApp.
     135, 153 A. E. 155, 156, par.          1; Deibert v.
     Rhoden.   291 ?a. 550, l&O A. 515, 516, 517,
     Parr.   2, 3. 8ad 4.    There 18 no unIver8il
     rule or sblolute te8t by which direoto~ pro-
     vlslon8 in s 8trtute my in all oirouwtanae8
     be dI8tInguIahed from those vhioh are mandatory,
     but In the QetermInatIon of thir qUe8tiOXL,              a8
     every Other   qUe8tiOn    Of 8tatUtOTI     OOli8tNOtiOP,
Honorable C. 0. Murdoch, Page 3


    be given a manclatorysigAifIaanae to effeat
    the legislative intent. On the other hand,
    the language of a statute, hovever mandatory
    in form, may be deeasd dlreatory whenever
    fhe leglrslatlvepurpore OUI beat be carried out
    by SUOb UOA8tPUOtiOA. 59 c. J., PP. 1072. 1073,
    I 6311 Burton v. McOulm (Tex. Clv. App.) 3 S.U.
    (?d) 576, 583, par. 15s Haman City, II.dc'0.R.
    Co. v. Roche8ter Independent School Diet. (Tex.
    Clv. App.) 292 9. Y. 964, 965, par. 1; Valley
    Bask v. Mlcolm, ?3 Arls. 395, 204 P. 307, 311,
    par. 4; People lx rel. Tho4~80n T. San Borxurdho
    llighSohool Dl8t., 62 Cal. App. 67, 216 P. 959,
    per8. 3 8Bd 4.   he legl8laUve iAte& In 8~-
    aotIa#t the art1 e under OoMideration -8
    8videAtlY to re8trlot th8 .8eleotioAof lleotian
    officer8 to those vho vere free from thq 8
                                    or interer




    a failure   to   pq   l   poll tax.- 30 f8r a8 the 8eleo-




    8uOh rituatloa Is prec!ent;din tbI8 case. But
    8hotid the prOVI8IOA8 of 8aId artiole In that
    pha8e of Its appliartlon be held maMatorT, It
    doe8 not Moea88rlly follov that  vhea a per8oa
    nund In said artlole  has been 8eleoted a8 821
    eleatlon offloer for a pertioular votlag pm-
    OiPOt, snd his 8eleOtiOn ha8 A& been a88ailed
    but bar been soquie8oed IA w th8 qualified
    electors of auoh preoinot by partlolprting IA
    the eleatlou held therein, and the vote8 os8t
    In suoh preolnot have been fairly and correotly
    oountcd md tabulated aad return thereof   duly
    made, Mmt euoh eleotlon a8 to nald precinct
    should, rolely by reason of the pertlolpetlon
    of such el8CtiOA offioer iA holding the am.
                                                                                . ..,



     Honorable C. 0. Uurdooh. Page 4


          be declared void, the returns thereof exoluded
          from the 04nv4aa of the votes mat In said
          elactlon in the entire county, 8nd tha voters
          of such preolmt thereby ln effeot dlafmnchlsed."
         -(Emph4ala ourn).
                In the above oaae, Oayle aad Alexunlar ware opposing
     caadId4tea for the office of a8aea8or    And oolleotor of tuea
     or xcLenllAnCounty. After the election, the o~nvA88 of return8
     showed Aleunder    tha VlAAar, aad 0ayle  rought  to have  the 8lec-
     tlon in low boxes of the oouut~ deolmed A nullity on the
     ground that 0ertAi.npreoiuot election OffiCIdL8 vare dlaqrull-
     fled to rot.    Of the ohAllenged predwt     officers of eleotlon,
     the trIA1 oourt found thAt four ven 8ohool truteea        at the
     tlma or the lleetlon; thAt one aAn hold A *purported      AppoInt-
     Bent * a8 deputy 8herlff, but hod never tAkAn the    orth nor re-
     calved oompena4tIon 8s luoh offloer; rrd that     three had been
     aotlng as deputy tax aaae8mora for Alexander, the appellee,
     from January to I(ayof the year of the election, vhlah vaa held
     in July.
                The court furtbsr    found th4t th8 lleetlon ~88 fairly
     and honsrtly held; that the aeleotlon of the 4bove mentioned
     election OffIceP8 ~68 not fFaUdUleAt1~ bmqht       about; that their
      nerViOe bid AOt 088t 8U8piOiOn    Or doubt UpOn th8 I'OStitOf tb
     eleotianfAnd thAt the votera pArtIaipAtIn@ in the eloctlon        rhould
.’   IlOt b. di8f?UtOhi8ed beOAU8e    Of #U&S 88l’VlCe.

               In Addition to the above quoted dI88ertAtiOllupon *m8n-
     datorf and *dIreotorf   provIaIona of the 8tetute, the UAOO Court
     of Civil AppeAlI, In AffIraIng the trlrl court, 8180 relied upon
     the prlnolple ltAted In the earlier oaae of &VW     vs. Uaphrlea,
     (Tex. 01~. ADD.) 118 8. Y. 893, wherein the loo41 optlan lleotlon
     under aon8IdentIon 1m8 upheld derpite the faot thAt A olty Alder-
     man aoted AS 4n lleotlon judge, beeau8e 4nother of the JuQer 1~8
     not dIrqu4lIfIed. Pointing out th4t in the pending case them
     vere IA each voting preoinot, in addition to the obrllenged of-
     flalal other judgea and alerka p4rtloIprtlng therein, the S4v4ge
     vs. Umphrlea rule ~48 4pprored by the Y4co Court in the Oayle vs.
     ~lehnder case, aupra.
              Upon the queatlon before ~8, ve think It appropriate,
     4apaalally in viev of our cIt4tIon or the oa80, to quote from
     avage v. Umphrlen (11B 8. U. 893, at p. 901):
ffonorableC. 0. Humloah, Page 5


          “The   general   rule   IS   thAt   Statutory   provi-
    alone regulating the conducting of public elec-
    tlons, if not uule nandetory by the axpreaa
    teraa of the l&v, will be oonatrued 6s so far
    directory that the lleotlon will not be mill-                  '
    flea by UN     Irre~larltie8, not frAudulentlY
    brought About, when the departwe from the
    pmaorlbed method was not so great 8a to throv
    A 8ubatAntIAl doubt oa the I%8Ult, And vh8re
    It la not shorn that thp~ vaa any obstacle to
    4 rrir And free expn8sl.m of the will of the
    electors.   8184k on Interpretation of b%VS, p.
    353.   It la said  thott 'There la nothing better
    settled than thst the.wtr of election officera
    de facto, who AW in under color of election
    or appointaent, am A8 valid. a8 to third prr-
    tie8 And the pUbllo, a8 those of offloern de
    f    - The doctrine tlvrtelector8 may be dI8-
    rFZhinea    becAUSe one or eon of the judge8
    or lnapeotor8 0s election did not poa8eaa all
    the qUdififJ@titXi8requlmd           rinds
                                         by   18~         no

    support In the deoi8Iona   0s AUY judIoI81
    trIbune.1 15 cyc. 311.       t here if the
    Allegationa in Appellmtr @mer a 8wndment




                     8e he, ln violetion of the tit?,
    aoted A0 A ju@e Of the election, It ohotid be
    deOiAF8d do   8.d Void A8 t0 that pZWO%ILOt.
    It 8eema to us thAt the qwatlon 48 to the
    vslidity or i.XWA~idityof the election should
    be determIned As though he hod not hated at
    all, in the absence of my allegAtion that he
    did MythIng th6t v0rrla tend to change the x-e-
    8tit.  Jh th 1 8
                   viw the lleotfon IA that p m-
    clnot should be regerded As having been pm-
    aided over by only one judge, for tha coUntY
    ocnumlealonsra'court v4a required in voting
                                                                                ;...b~-.
                                                                               . .‘. ,     ,




Honorabls C. q. &mlooh,                 Page 6


       preclnctr, vbw8 there vore 1088 than 100 vot-
       .eravho bnd prld tholr poll tax mid received
       -'theiraertlflo&tes   of exeqptlon, to appoint
         tvo reputable,men.  vho vere qualified votsrr,
         a8 Judge8 of the election, aad It vi11 be
         preaured tha$,lt performd thl8 duty. We
         lm  not pAp‘Nd,    therefore, to hold that,
         booau8e oae of the 9artlos sppolntod a8 Judge
         vaa prohIbited m the lav from rotlng a8 auoh,
         vould vitiate, 80 ae to render null, the elec-
         tlon ae to etmh praolnot, p-aided over by
         the a tb erjudge, vh o ,in th elbaenoe of an
         llle g h tlo     n oontruy, mu8t be preeumed
                     to the
         a8 &mpeteat to rots fop to 80 hold vould be
         to   df8frubahl8e         all th8 quallflod eleotors
       vho voted rt ula preolnot, vlthout it apperr-
       ing that the lleetlon va8 in any vay affeOted
       br being preerldedover by one judge, instead
       of tvo a8 required by the 8tatute. We there-
         fOl’S   OVWPUh       tb     a88i@tMllt.   ’   (&E9hl&818   OUl’8. )

            Your referonoe to the oa8e or Che8tIiUtv8. Well8 var
noted; Ye flad tvo di8tinat oa8e8 on the cited page8 of the
South Ue8tem    Report*.   -   fi.P8t 18 che8tnut    T8. we118,     (TSX.
Cit. AFT.) 278 9. W. 565, the wooad     18 Cheatnutt     ‘18. Uelh,
(Tex. Cl*. App.) 280 8. U. 351. Although the 8~8 partle8 89-
peer lltlgent, the numben of the oases are dlfierent8ad the7
89lWU’      t0   ba   8epUk         8pit8.
                              In any event, the Court of Civil
A9~18   ia each oaqo pOint8 out that the elections held vere
"8peOla.l"once 8nd th8t the prorl8lons of vhat fe nOV codified
88 A&101. 2940, Rotlred Clril Btatutes, being E part of the
Tern11 Rlootlon Lar, did not apply. We believe a further 8tudy
Of the oa8e8 vfll aosrtinoeyou of their lnnppllaablllty here.
he,  al80 an n8  alal" lleotlon8, the 01808 of walker v8. I(obler,
(lb. civ. App.Y 105 8. W. 61; Ibid, (Sup. Ct., nn8vering oerti-
fled aue8tloar) 103 8. W. 990; Xx mrte Ander8on, (Tex. Cr. A99.)
102 3. Y. 727~ 8111 v8. Smlthvllle Independent school Dl8trlat.
(Tax. Clv. App.) 239 8. Y. 987, 9. 991; Hlller WI. Tucker, (Tex.
Civ. App.) 119 8. U. (2d) g?.
          In the aa8.eof Ruff V8. Duffleld, (Tex. 01~. App.)
351 3. W. 298, there ta8 (LCOdXJ8t of an lleotlou held to fill
the office of oountr u&d dl8trlot olerk of Wfllrcy Countr at
the gmmal   llea tfo a ~The votes of flrteen (15) percronevere
objected to beamlee the pre8idlng offlcer at the box vhere the
Eonorable C. 0. Xurdoah, Page 7


persons voted V&s also act143 aa 9oatmnster, end he alone vrote
hla name on the back of eaoh of the ballots. Holding that the
.vote8vere properly alloved the 00Urt 8tm88Od the point that
the prerlding judge va8 not the poetslaster"but merely taking
care of the office until other arruyasenta vere Ilide."
          The mO8t lWOellt 018e Ve haYe found 18 that Of ge8bItt
YE. Coburn, (Tex. Clv. App.) 143 3. w. (26) 279. Oppcalng cendl-
date8 fer the Democratlo nO@liatlOa for cmnty Com188iOner be-
came partle8 to a oOdX8t lollovIng the 88COnd 9rlIBaryof 1940.
The faot8 and oontentlom on the point 8ufflolentlJ l9pear in
the follovlag quotation froa the oplnlonr
            "Appellant contend8 that all of the
    VOtO8 CJa8tat the %IIie VOthg box, vhere
    lppellw reoelred a va8t Mjorftr thereof,
    8hotid have been held Illegal and not count-
    ed beoaure tbs partr vho sated a8 the pre-
    8lding judge    of    8aid   voting box had not been
    properly appointed the pre8idIng juQe there-
    Of. It dOe8 not appear that 8ueh party had
    been eXpre88lr 8elected by the IkroCr8t10
    Executive Comalttee of the aounty to hold
    tha election on the occasion in question.
    Howver, it doe8 appear          that he va8 the
    mBOorat10      ooa1tteemm        frcm that preolnct
    and that It ha been the ou8ton for          year8
    fo r laoh preolnot ahalraan of said county
    to 8erve a8 the preetdlag judge of the elec-
    tion ln hi8 preolnot.          The rule 8eeIU8to be
    that the 8tatute8 vlth .referUme to the m8n-
    net of l9polatIug eleotlon ofricer am
    dlmotory end that Irregularltla8 therein
    vi11 not affeot the validity of the election.
    In SUoh Oa8e8 vhere them 18 a0 prote8t on
    the part oi the VOter8, the will b8 held
    to have ratified the lllegeI appointmnt or
    uaauthorlred a88um9tion of ruthority of the
    party vho 8erve8 a8 8uoh deotlon judge.
    HI11 v. iialthvllleInd. School Dist.. Tex.
    Clv. App., 239 3. U. 9871 L&aver v. State.
    27 Tex. Clr. App. 453. 66 3.Y. 256. It doe8
    not appear that       there va8 q     protest on the
    part    or the voter8      vlth reieronae to the
    proaiding    judge la the voting box in Question.
    we therefore h&d that the oourt did not em'
.




    Honorable C. 0. Murdoch, Page 8


            in refu8lng to hold es illegal the votes
            counted at 8Pld Donle votIAg box.”
                 Froa  the above lUthOriti8e and other8 u8mlned:by us,
    ve think it extremely doubtful that the same realt vould be
    attained vhere a aounty ebalrma~'s ell lblllty should be ohal-
    lewed.     Inever ca8e  y  lxamlaed  by u8 7and after exten8lve
    searah ve have not foaad on0 l.n~olvlnga county ehalmen , the
    COwt8 have emid upan ooatertr       belng brought after the l1latlon,
    that -     burdma lW8t8 WOa OOllte8tMt8 t0 8hWxt         the lU8Ult8
    of the lleotlon vere affeotti or ohangea bT the 1rreguLa~
    departure from the 8tatuto. we can aoaoeive that 8uoh 8 tie
    vould be oonaldend 8afe and 8ound insofar a8 applicable to
    elsatlon judge8 or alerk8 vho8e dutIe8 am largely 8ilnl8terlal
    and vho8c vork oar be oheaked by other per8on8 vhore lllglblllt~
    vould not be IA que8tloa, vhema8 a different cono1u8lo~ Eight
    vell be reached IA the ea8e of a county chalnun, the nature of
    vhoac dUtia8     aa fixed by lav mae88arlly involve m8ny act8 of
    OffiOi~ dlroretlon, a8 Veil 88‘Other 8Ote Of mfnfrteril~        ~MAc-
    t1aAing. We deer it uDaeae88ary to attempt to li8t here 811 of
    the88, but ru??loe it to point out that he lo the pmnlding of-
    fleer over all meting8      of the ootmt~ comnlttee; he 18 ?urAl8hed
    IA ldv8Aoe of eleotlon8 the llrt8 of qualified votere; he ia the
    recipient of the return8      br lleotlon and custodian of every one
    Of the bbllOt8 OtL8tbt the e&OtioA; he dOOl&re8 the aW8tit, md
    certifie8 nw       to other proper OfffCibl8; he pm8lde8 over all
    OOUaty ooPVentiOA8;he 18 by VirtUa       Of hi8 OffieO an eX-OffiCiO '
    mmber of all dI8trict lxeautlve committeea o? hi8 party; he
    colleot8 and disburse8 the expeme Monet needed to conduct the
    prlmarles; he lppolnt8 the preainct      presldlng judgea vlth the
    approval of the ueautlve oomlttee; IA geIura1 election8 he may
    ~PPOfXLt8U9WTi8Or8 -- In rhort,       he 18 one of the moostIBpOrtaAt
    fogs in the rehlnerj of our election ey8ter. Ylth ju8t a little
     slip' here aad a~ rrlnadvertenae"there, he can, un.le88of UA-
    qUe8tlonable Integrity and con8olentlou8 aeration to the high
    trU8t lmpo8ed upoa hla, in m         and various vayr dlONpt the
    order17 8nd boaert prooedum aontelplated by the levmekere to
    1Aew   the purIt7 of the ballot -- the strongest comer atone
    in omr 8truotum of a ire8 government.
              A d.eputTlherlff certainly holds an “office of profit
    Or   trust”
              under the lava of this State. He 18 ao moognlsed by
    both the 8tatutow 8.ndthe case lav of TeXa8. Be 1s appointed
    by the 8heriff, to 'oontlnue In offloe" during the Plea8ure of
    his prlnolpebl he haa paver md authorltr to perform all the
    act8 8~d duties of the sheriff hluelf; he mu8t take the offi~lel
.   .   .


            l!,norablsC. 0. Murdoch, Page 9


            oath. See Revised civil    3XfUtC%.  ArtlClen 6809,  6&o,  3884,
            3891, 3902, 31024 Code  of  Crlmlnal Procedure,  Articles 30,  44;
            M:ller vs. AlexnAder. 13 Tex. 497, 506: Tovne vs. Harris, 13
                      512; Ytnte vs. Brooks, 42 Tax. 6?; Murray WI. State,
            Tex. fiO'1,
            0
            "' s. U. (26) 274; 34 Tex. Jur. 601.

                      It aeara 80 self-evident an to be trite to say that a
            deputy sherlrf ha8 a vltrl and per8onal lnterert IA ths outcome
            of every election a?fectIAg hi8 prinolpal. Hi8 IlaB lay 88 V411
            be on the ballot, for vlth the defeat of his sheriff he ca88es
            t3 be 8uch officer, 108lag AOt only hit title and office but his
            emOhEeAt8 aa veil.
                      Ue agree vlth your oonolu8lon that a deputy sheriff la
            not qualified to 8eme aa 8 oount.7ohalrmn of the Democratic
            party.
                      We further believe that under the authorities heralA
            di4CU88Od, he could unque8tIonablj be ousted from a4rVing or
            attempting to 8erve in 8uch oapaoity. Upon the proposition you
            assert that if one vere to do 80, the eleotlcum vould be valid,
            absent proof Of Irre~arltIea    or fraud, ve expmer no opinion
            at thi8 time due to the utter  laok of any such aa4e hevlng ap-
            peared a8 ooning before any appellate  court of thla State. It
            is dlfflault for u8 to oonaelve of the electorate permlttlng the
    -       question to reach that stage, or for the officer In question,
            whoever he may be, to Fnalst upon it.
                                                        Yours very truly




                                                              Benjamin Uoodall
                             .L_.                                    Assistant

            BW:RS